DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.  	After reviewing the applicant’s argument, the Examiner concluded that the structure of the claimed electronic apparatus is clearly distinct from the structure disclosed by prior art Schunck in particular in claims 1, a first electrically-conductive layer disposed over a portion of the first layer, and a second electrically-conductive layer disposed over another portion of the first layer.
Allowable Subject Matter
3.        Claims 1-19 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A laminate having an integrated electrical component disposed within the laminate, the laminate comprising: a first paper layer; a first electrically-conductive layer comprising an electrically-conductive material, the first electrically-conductive layer being disposed over a portion of the first paper layer; a second electrically-conductive layer comprising 
            Claims 2-19 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung (US 2016/0351486-A1) and Gerhau (US 2015/0223320 A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848